HAND, District Judge.
The question is simply of the existence of an intent “to hinder, delay, or defraud creditors.” Did the bankrupt have such a specific intent ? He intended to take his property and keep it from his creditors. Is that an intent to defraud them? It is an intent to do those things which will result in their being deprived of what was their own, and to deprive them of their own by secreting it is to defraud them.
Of course, it makes no difference that he thought himself justified. In many crimes you must show 'a specific intent; but no one ever heard that, when the intent was once shown, it made the least difference that the defendant thought he had the right to entertain it. The law forbids his entertaining it, and here the law forbids the bankrupt’s entertaining the intent to do what will in fact defraud his creditors.
Report confirmed, and discharge denied, with costs.